Citation Nr: 0637410	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-16 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for spondylolisthesis of 
L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Marine 
Corps form January 2002 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

1.  The medical evidence shows that the veteran's 
spondylolisthesis of L-4 pre-existed service and it is not 
contended otherwise.

2.  The veteran's low back disability increased in severity 
during service, thereby raising a presumption of 
aggravation; there is post-service medical evidence that 
indicates a chronic worsening of the disability.

3.  The relevant medical evidence does not clearly and 
unmistakably rebut the presumption that the veteran's 
spondylolisthesis of L-4 was aggravated during service.


CONCLUSION OF LAW

Service connection for spondylolisthesis of L4-5 is 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.306 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
spondylolisthesis at L4-5.  Therefore, no further development 
is needed with respect to this claim. 

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  VA's General Counsel, 
however, has held that service connection can be granted for 
congenital abnormalities which are aggravated by service.  
See VAOPGCPREC 82- 90 (July 18, 1990) [a disease considered 
by medical authorities to be of familial (or hereditary) 
origin by its very nature preexist claimants' military 
service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Analysis

As explained in more detail below, the medical evidence 
indicates that the veteran's spondylolisthesis of L4-5 is 
congenital in nature and, by definition, pre-existed service.  
Several of the back examinations refer to the condition as 
congenital.  The veteran herself has conceded that her low 
back disability pre-existed service.  Accordingly, the 
statutory presumption of soundness on enlistment is not for 
application in this case.  Cf. 38 U.S.C.A. § 1111 (West 
2002).

Because the veteran's spondylolisthesis of L4-5 is a 
congenital defect, service connection may only be granted if 
the condition is found to be aggravated by service.  See 
VAOPGCPREC 82-90.  This is, in fact, the basis upon which the 
veteran seeks service connection.  Specifically, she contends 
that her low back disability was aggravated because of an 
injury sustained while on active duty.  She asserts that she 
fell backward over an "ALICE" pack, and that this condition 
caused aggravation, beyond the normal course of the disease 
process, which now limits her daily activities.

With respect to a claim of in-service aggravation of a 
preexisting disability or injury, 38 U.S.C.A. § 1153 provides 
that such a disability "will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153; 
accord Joyce v. Nicholson, 443 F.3d 845, 847 n.1 (2006) 
(discussing the presumption of aggravation when disability 
noted at time of service entry); 38 C.F.R. § 3.306(a).  This 
"presumption of aggravation, however, is not applicable 
unless the preservice disability underwent an increase in 
severity during service," Paulson v. Brown, 7 Vet. App. 466, 
468 (1995); accord 38 C.F.R. § 3.306(b) ("Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during 
service"); that is, the presumption of aggravation may be 
rebutted only if it can be shown by clear and unmistakable 
evidence (i.e., evidence that is "undebatable") that the 
veteran's service did not aggravate the preexisting injury.  
Cotant v. Principi, 17 Vet. App. 116, 132 (2003); accord 
Maxson v. West, 12 Vet. App. 453, 460 (1999).  In addition, 
mere "'temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened.'"  
Beverly v. Brown, 9 Vet. App. 402, 405 (1996), quoting Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); accord 38 C.F.R. § 
3.306(b) ("Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service").    

The veteran was discharged after serving approximately two 
months in the U.S. Marines when spondylolisthesis in the low 
back was discovered as a disqualifying condition existing 
prior to service.  A review of the service medical records 
confirms the veteran's contention of an in-service injury.  
The record also contains the veteran's medical review board 
findings, which found the condition as grounds for an 
"erroneous enlistment" requiring discharge from the Marine 
Corps.  

As noted above, the veteran does not dispute the fact that 
her spondylolisthesis at L4-L5 pre-existed service, but she 
asserts that her low back disability was asymptomatic upon 
entering service, as she was able to perform labor-intensive 
work before enlistment.  In support of this, the veteran has 
submitted numerous copies of statements from previous 
employers who confirm that the veteran's pre-service 
employment did indeed require great amounts of heavy lifting.  
More importantly, the Board notes that when the veteran 
sought enlistment into the U.S. Marines, a letter was 
submitted on her behalf by an osteopathic physician who had 
treated her beginning in March 1998 for an unrelated 
condition.  The physician noted that the veteran "was quite 
capable to withstand the rigors of military training" and 
had "no medical or physical conditions present that would 
hinder her ability to be quite successful in her military 
career."  Thus, while a service Medical Board determined 
that the veteran's pre-existing low back disability was not 
aggravated during service, there is evidence to indicate the 
veteran did not have any problems with her low back until she 
sustained the in-service injury.

The medical opinion evidence specifically addressing the 
question of in-service aggravation is conflicting in nature, 
with one opinion supporting the veteran's contention and the 
other weighing against it.  A March 2004 report of a private 
chiropractor, who entered a diagnosis of Grade 1 
spondylolithesis of L4 on L5, probable degenerative disc 
disease of L5-S1 disc, and chronic lumbar spine sprain, 
pointed out that, while the veteran's spondylolisthesis was 
present before enlistment, she was pain and disability free 
prior to her in-service accident and that the injury during 
service was the source of the "constant pain, marked 
limitations, and constant disability" she currently 
experiences.  This opinion is consistent with the lay 
evidence and the osteopath's letter noted above.  The 
supportive opinion from the chiropractor was based upon at 
least a partial review of the claims file and a rationale.  

In September 2004, the veteran was afforded a comprehensive 
VA orthopedic examination, which confirmed the diagnosis of 
spondylolisthesis at L4-L5 with moderately severe functional 
impairment but also resulted in an opinion that her low back 
disability pre-existed service and was not aggravated 
therein.  

  
The Board must determine: (1) whether there was a permanent 
increase in or worsening of the veteran's right hand 
disability during such service, and not merely a temporary 
flare-up, and, (2) if so, whether there was a specific 
finding that the increase in disability occurred as a result 
of the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153; accord Joyce, 443 F.3d at 847 n.1.  The Board finds 
that the presumption of aggravation attaches and that it has 
not been rebutted by the evidence of record; that is, the 
evidence does not demonstrate "undebatably" that the 
veteran's active service did not aggravate her preexisting 
low back disability.

While the veteran's spondylolisthesis of L4-5 is congenital 
in nature, it is clear that she was found physically fit for 
active duty, sustained a low back injury shortly thereafter, 
and was medically discharged from service because of her low 
back disability.  There is no question that there was an 
increase in severity of her low back disability following the 
in-service injury, thereby raising a presumption of 
aggravation.  It is also apparent that the veteran continues 
to have a low back disability with some functional 
impairment.  The opinions of the March 2004 chiropractor and 
the September 2004 VA examiner regarding the contended in-
service aggravation are both competent.  The chiropractor's 
opinion, which relies on a lack of symptoms before service as 
grounds for an aggravation claim, is supported by factual 
evidence of record; it is not merely a recitation of history 
provided by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).

Given the conflicting nature of the evidence, it does not 
clearly and unmistakably rebut the presumption of 
aggravation.  That is, the relevant evidence of record does 
not render it undebatable that the veteran's active service 
did not permanently worsen her preexisting spondylolisthesis 
of L4-5.  .In light of the foregoing, the Board finds that 
veteran's spondylolisthesis of L4-5 pre-existed service but 
was aggravated beyond its natural progression due to in-
service low back trauma.   Accordingly, service connection 
for spondylolisthesis of L4-5 is warranted.  38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306; VAOPGCPREC 82-90.  


ORDER

Entitlement to service connection for spondylolisthesis of 
L4-5 is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


